DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Applicant(s) Response to Official Action 
The response filed on 07/20/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below.













Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 14 & 16, the Applicant argues:
Ichigaya and Ikai fail to disclose "performing a weighted average filter process to the inter predicted block before performing a block configuring process that generates a decoded block, wherein the weighted average filter process is configured to modify the inter predicted block by using weighting factors and decoded neighboring pixels neighboring to the inter predicted block" (emphasis added). [Remarks: Page 5]

Examiner’s Response:
Regarding claims 14 & 16, the Examiner contends:
Ikai et al., (US 2013/0077884 A1) teaches performing a weighted average filter process (i.e., performed by adaptive filter process 302) to the inter predicted block (block type is inter block - [0109]) before performing a block configuring process (120) that generates a decoded block (Ikai: Fig. 3 & Paras. [0116]-[0117], disclose using a weighted average filter process using the weighting factors contained in the adaptive filter section 302 to the inter predicted block and Paras. [0111], [0267] disclose the loop filter process 120 that generates a decoded block by writing or storing again the decoded image in frame memory 117. Thus, performs a weighted average filter process before completing the loop filter process 120 that generates the decoded block by writing or storing again the decoded image in the frame memory 117.), 
wherein the weighted average filter process (via 302) is configured to modify the inter predicted block by using weighting factors and decoded neighboring pixels (i.e., decoded pixels) neighboring to the inter predicted block (Ikai: Figs. 1-3 & Paras. [0107], [0109], [0111], [0115]-[0117] disclose the inter predicted block modified after using the weighting factors and decoded neighboring pixels to the inter predicted block.).
Please see additional citations regarding the amended claims below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya et al., (“Video coding technology proposal by NHK and Mitsubishi”: JCT-VC meeting; 15-4-2010 - 23-4-2010; Dresden; (Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-TSG.16)) in view of Ikai et al., (US 2013/0077884 A1). 
	
As per claim 14, Ichigaya discloses an image decoding device for decoding a signal encoded by block-dividing a frame constituting a moving image (Ichigaya: [2.1]; Fig. 2-1; Division to Macroblock.), the image decoding device comprising: 
2Docket No.: 005200-000008Application No.: 16/860,421a predicter circuitry (Fig. 2-1) configured to generate an inter predicted block (i.e., p and/or b pictures – see applicant’s spec., para. [0063]) corresponding to a decoding target block (i.e., decoded MB consisting of p and b pictures) by an inter prediction that performs signal prediction for each pixel signal of the coding target block (Ichigaya: Sec. 2, [2.1], paras. 2, 3-4, 6; Sec. 2.3, [2.3.1] & Sec. 2.5, [2.5.1] disclose performing inter prediction for each chroma/luma component of the input frame of a macroblock consisting of p/b pictures to generate a predicted image [i.e., p/b picture].); 
a weighted average filter processor configured to perform a (Ichigaya: Sec. 2.7, [2.7.1]-[2.7.2]; Figs. 2-1, 2-2; “Loop filtering”; “Extended in-loop deblocking filter”; A loop filter acts as deblocking filter on the predicted image block to generate a block of a new predicted image.); 
an inverse transformation selection applier circuitry configured to selectively apply a plurality of types of inverse transformation processes according to a sub-block division to transformation coefficients of a prediction residual block that has been sub-block-divided by an image encoding side, and to generate a sub-block of the prediction residual block (Ichigaya: Fig. 2-2; [2.5.1], [2.5.2], [2.6]; Inverse orthogonal transform [DCT/DST] determination to selectively apply either DCT or DST type transformations corresponding to the filter process of a reconstructed macroblock that is block divided at the encoder side seen in Fig. 2-1 and generating a divided macroblock of the prediction residual signal.); and 
a block reconfigurer circuitry configured to perform the block configuring process (Ichigaya: Fig. 2-1; [2.1], [2.5], [2.5.1], [2.5.2]; “Adaptive block-size 2d transform”; “Adaptive DCT/DST transform for chroma components”; Uses 1-bit flag signaling to select between orthogonal transformation processes among different block sizes by block division.).
However Ichigaya does not explicitly disclose “… perform a weighted average filter process to the inter predicted block before performing a block configuring process that generates a decoded block […] perform the block configuring process that generates the decoded block […] modify the inter predicted block by using weighting factors and decoded neighboring pixels neighboring to the inter predicted block …”.
Further, Ikai is in the same field of endeavor and teaches perform a weighted average filter process to the inter predicted block before performing a block configuring process (120) that generates a decoded block and perform the block configuring process (120) that generates the decoded block (Ikai: Figs. 1-3 & Paras. [0107], [0109], [0111], [0116]-[0117], [0267] disclose using a weighted average filter process using the weighting factors contained in the adaptive filter section 302 to the inter predicted block before completing a loop filter process 120 that generates a decoded block by writing or storing again the decoded image in the frame memory 117.);
modify the inter predicted block by using weighting factors and decoded neighboring pixels (i.e., decoded pixels) neighboring to the inter predicted block (Ikai: Figs. 1-3 & Paras. [0107], [0109], [0111], [0115]-[0117] disclose the inter predicted block modified after using the weighting factors and decoded neighboring pixels to the inter predicted block.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ichigaya and Ikai before him or her, to modify the image encoder decoder system of Ichigaya to include the weighted average filter process using weighting factors feature as described in Ikai. The motivation for doing so would have been to improve coding efficiency by providing filtering techniques that reduce various types of noise.

As per claim 16, the claims recites analogous limitations to claims 14 above, and is/are therefore rejected on the same premise.
	























Conclusion
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 11-05-2022